 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT HANRAHAN,                                 No. 2:19-cv-0641 TLN KJN P
12                       Petitioner,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    L.J. ODDO,
15                       Respondent.
16

17          By order filed December 12, 2019, petitioner was ordered to show cause, within fourteen

18   days, why this action should not be dismissed as moot. The fourteen-day period has now expired,

19   and petitioner has not shown cause or otherwise responded to the court’s order.

20          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

21   Local Rule 110; Fed. R. Civ. P. 41(b).

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, any party may file written

25   objections with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

27   objections shall be filed and served within fourteen days after service of the objections. The

28   ////
                                                       1
 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: January 13, 2020

 4

 5

 6
     /hanr0641.fsc
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
